



 
Exhibit 10.1
       
Executive Employment Agreement
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
October 1, 2018, by and between Kite Realty Group Trust, a Maryland real estate
investment trust (the “Company”), and Heath R. Fear (the “Executive”) and shall
be effective as of November 5, 2018.
WHEREAS, the Company desires to employ the Executive, and the Executive desires
to accept employment with the Company, in each case pursuant to the terms and
conditions of this Agreement; and
WHEREAS, the Board of Trustees of the Company (the “Board”) has approved and
authorized the entry into this Agreement with the Executive.
NOW, THEREFORE, it is AGREED as follows:
1.
Positions, Term, and Duties. The Company hereby employs the Executive as its
Executive Vice President and Chief Financial Officer, and the Executive hereby
accepts such employment, on the terms and conditions set forth below.



1.1Term. The Executive’s employment hereunder shall be for a term commencing as
of November 5, 2018 and ending as of the earlier of (i) November 4, 2021 or such
later date to which the term of this Agreement may be extended pursuant to
Section 1.1(a) or (ii) the Termination Date determined in accordance with
Section 12.9 (such period, the “Term”).
(a)Extension of Term. Unless the Executive’s employment with the Company
terminates earlier in accordance with Subsections (c) or (d), or the parties
pursuant to Subsection (b) elect not to extend the Term, the Term of this
Agreement automatically shall be extended as of November 5, 2021, and each
November 5th thereafter, such that on each such date the Term of employment
under this Agreement shall be for an additional one-year period.
(b)Election Not to Extend Term. The Executive or the Board, by written notice
delivered to the other, may at any time elect to terminate the automatic
extension provision of Subsection (a). Any such election may be made at any time
until the ninety (90) days prior to the date as of which the Term would
otherwise be extended for an additional one year. The parties agree that the
expiration of the Term resulting from the Executive’s notice to the Company in
accordance with this Subsection (b) shall not be considered a termination by the
Executive for Good Reason or by the Company without Cause under this Agreement;
however, the expiration of the Term resulting from the Company’s notice to the
Executive in accordance with this Subsection (b) shall be treated as a
termination by the Company without Cause under this Agreement.
(c)Early Termination. The Company may terminate the Executive’s employment with
or without Cause or on account of Disability, with written notice delivered to
the Executive from the Board; provided, that, the Company shall have no right to
terminate the Executive’s employment on account of Disability if, in the opinion
of a qualified physician reasonably acceptable to the Company, it is reasonably
certain that the Executive will be able to resume the Executive’s duties on a
regular full-time basis within ninety (90) days following the date the Executive
receives notice of such termination on account of Disability. Any termination in
accordance with this Section 1.1(c) shall not be, nor shall it be deemed to be,
a breach of this Agreement.
(d)Early Resignation. The Executive may resign from the Company for any reason,
including Good Reason. The Executive shall effect a Good Reason termination by
providing at least thirty (30) days’ written notice to the Board of the
applicable Good Reason criteria; provided that the Executive provided written
notice of the existence of the condition that is the basis for such Good Reason
within ninety (90) days following the first occurrence of such condition; and
further provided that if the basis for such Good Reason is correctible and the
Company corrects the basis for such Good Reason within thirty (30) days after
receipt of such notice of the occurrence of the condition, the Good Reason
defect shall be cured, and the Executive shall not then have the right to
terminate his employment for Good Reason with respect to the occurrence
addressed in the written notice. Notwithstanding the prior sentence,





--------------------------------------------------------------------------------





in no event may the Executive effect a Good Reason termination for a condition
that is the basis for such Good Reason more than one year after the first
occurrence of such condition.
(e)Termination and Offices Held. At the time that the Executive ceases to be an
employee of the Company, the Executive agrees that he shall resign from any
offices he holds with the Company and any affiliate, including any boards of
directors or boards of trustees.


1.2Duties. The Executive shall faithfully perform for the Company the duties
incident to the office of Executive Vice President and Chief Financial Officer
and shall perform such other duties of an executive, managerial or
administrative nature as shall be specified and designated from time to time by
the Board, the Executive’s “Reporting Officer” as designated in Schedule 1
and/or the Company’s Chief Executive Officer (including the performance of
services for, and serving on the board of directors of, any affiliate of the
Company without any additional compensation). The Executive shall report to the
“Reporting Officer” designated in Schedule 1 subject to the power of the Board
or the Chief Executive Officer to change the designated “Reporting Officer.” The
Executive shall devote substantially all of the Executive’s business time and
effort to the performance of the Executive’s duties hereunder, provided that in
no event shall this sentence prohibit the Executive from (a) participating as a
member of the board of directors of one (1) non-affiliated company that is not a
competitor of the Company, provided that such participation is approved in
advance by the Board and the Company’s Chief Executive Officer and (b)
performing personal and charitable activities and any other activities approved
by the Board, in each case so long as such activities do not materially
interfere with the Executive’s duties for the Company. The Board may delegate
its authority to take any action under this Agreement to the Compensation
Committee of the Board (the “Committee”).


1.3Location. The Executive’s primary work location will be the Company’s
headquarters in Indianapolis, Indiana, and it is anticipated that the Executive
will spend, on average, three days a week working from Indianapolis, Indiana,
and two days a week working remotely. The Executive acknowledges, however, that
in order to effectively perform his duties, he will occasionally be required to
travel for business purposes.


2.Compensation.


2.1.Salary. During the Term, the Company shall pay the Executive at an annual
rate of $450,000 (the “Base Salary”). The Base Salary shall be reviewed no less
frequently than annually and may be increased at the discretion of the Board or
the Committee, as applicable. Except as otherwise agreed in writing by the
Executive, the Base Salary shall not be reduced from the amount previously in
effect. Upon any such increase, the increased amount shall thereafter be deemed
to be the Base Salary for purposes of this Agreement. The Base Salary shall be
payable in such installments as shall be consistent with the Company’s payroll
procedures for senior executives generally. Notwithstanding the employment of
the Executive by the Company, the Company shall be entitled to pay the Executive
from the payroll of any subsidiary of the Company.


2.2.Annual Cash Incentive.
a.Fiscal Year 2018. For the Company’s fiscal year ending December 31, 2018, if
the Executive remains employed with the Company through and including December
31, 2018, the Executive shall receive a cash bonus equal to the pro-rated
portion of the Base Salary actually earned by the Executive in fiscal year 2018
(the “2018 Cash Incentive”). The 2018 Cash Incentive shall be paid to the
Executive at the same time as payments of annual cash bonuses to the Company’s
other senior executives generally but in no event later than March 15, 2019.
b.Fiscal Year 2019 and Thereafter. During the Term, the Executive shall be
eligible to receive an annual cash bonus for the Company’s fiscal years ending
December 31, 2019 and each December 31 thereafter based on performance
objectives established by the Committee each such fiscal year (the “Annual Cash
Incentive”). The Executive’s target Annual Cash Incentive amount for such fiscal
years will be the percentage of Base Salary designated as the target by the
Committee, which amount shall be at least 100% of the Base Salary then in effect
for each applicable year (the “Full-Year Target”). Notwithstanding the preceding
but subject to the penultimate sentence of this Section 2.2(b), the Executive’s
actual Annual Cash Incentive, if any, may be below (including zero), at, or
above, the Full-Year Target based upon the achievement of the performance
objectives, and payment of any such Annual Cash Incentive shall be in accordance
with the terms of such program; provided that the Annual Cash Incentive shall be
paid to the Executive in no event later than March 15th of the calendar year
following the fiscal year in which





--------------------------------------------------------------------------------





the Annual Cash Incentive was earned. For the Company’s fiscal year ending
December 31, 2019, the Annual Cash Incentive actually paid to the Executive
shall be equal to the greater of (i) 100% of his Base Salary for such fiscal
year, regardless of whether the designated performance objectives have been
achieved, and (ii) his Base Salary for such fiscal year, multiplied by the
performance multiplier earned by the Company’s Chief Operating Officer and
General Counsel for such fiscal year. Except as otherwise provided in this
Agreement, no Annual Cash Incentive will be payable following the Executive’s
Termination Date.


2.3.Equity Awards.
a.Generally. During the Term, the Executive shall be entitled to participate in
the Kite Realty Group Trust 2013 Equity Incentive Plan, as amended from time to
time, and any successor plan thereto (the “Plan”), and subject to Board or
Committee approval, to receive equity or equity-based awards (the “Equity
Awards”) pursuant thereto. Target annual equity awards are set by the Committee;
however, for 2019, the Executive’s target annual long term incentive award shall
be $680,000, with 40% allocated to time-based Equity Awards and 60% allocated to
performance-based Equity Awards, with the specific terms to be set by the
Committee. Except as provided in Section 4 and Section 5, all other terms of the
Equity Awards shall be governed by the Plan or other plans and programs and the
agreements and other documents pursuant to which such awards were granted.
b.Sign-On Award. Upon commencement of the Executive’s employment, the Executive
shall receive a grant pursuant to the Plan of either restricted shares of the
Company’s common stock or LTIP units with respect to the Company’s operating
partnership, at the Executive’s election, with an aggregate grant date value
equal to $1,500,000, where the actual number of shares or units granted will be
determined using the closing price of a share of the Company’s common stock as
of the trading day immediately prior to the date of grant (such grant, the
“Sign-On Award”). Seventy-five percent (75%) of the Sign-On Award will vest
proportionally over a period of four (4) years (18.75% will vest on each of the
first, second, third, and fourth anniversaries of the commencement of the
Executive’s employment), subject to the Executive’s continued employment on each
applicable date. The remaining twenty-five percent (25%) of the Sign-On Award
will vest on the fourth anniversary of the commencement of the Executive’s
employment if certain performance criteria, as set by the Compensation
Committee, have been met, subject to the Executive’s continued employment
through such date. For the avoidance of doubt and for purposes of this
Agreement, the Sign-On Award shall also be considered an Equity Award.
 
2.4.Benefits. During the Term, the Executive shall be permitted to participate
in any group life, hospitalization or disability insurance plans, health
programs, pension and profit sharing plans and similar benefits that may be
available to other senior executives of the Company generally, on the same terms
as may be applicable to such other senior executives, in each case to the extent
that the Executive is eligible under the terms of such plans or programs. During
the Term, the Company shall maintain customary liability insurance for trustees
and officers and list the Executive as a covered officer.


2.5.Vacation. During the Term, the Executive shall be entitled to vacation in
accordance with the Company’s policy. Notwithstanding the foregoing, for 2018,
the Executive will receive one (1) week of personal time off (“PTO”), and
starting in 2019, in no event will the Executive receive less than six (6) weeks
of PTO per year.


2.6.Expenses. During the Term, the Company shall pay or reimburse the Executive
for all ordinary and reasonable out-of-pocket expenses actually incurred (and,
in the case of reimbursement, paid) by the Executive during the term of the
Executive’s employment under this Agreement, provided that the Executive submits
such expenses in accordance with the policies applicable to senior executives of
the Company generally. In addition, from the commencement of the Executive’s
employment through December 31, 2019, the Company shall reimburse the Executive
for up to $3,500 per month for housing and ordinary commuting expenses
associated with working from the Company’s Indianapolis headquarters, provided
that the Executive submits such expenses in accordance with the policies
applicable to senior executives of the Company generally.





--------------------------------------------------------------------------------





3.Termination for Cause, Executive’s Election Not to Extend Term, or Resignation
by the Executive Other than for Good Reason. In the event of the Executive’s
resignation other than for Good Reason, his termination of employment due to his
election not to extend the Term in accordance with Section 1.1(b), or his
termination by the Company for Cause, all obligations of the Company under
Sections 1 and 2 will immediately cease as of the Executive’s Termination Date.
In connection with this resignation or termination, within ten (10) days of the
Executive’s Termination Date, the Company will pay the Executive the amount of
the Executive’s Compensation Accrued at Termination, and the Executive’s rights,
if any, under any Company benefit plan or program shall be governed by such plan
or program.


4.Termination On Account of Death or Disability. In the event of the Executive’s
termination of employment with the Company on account of death or Disability,
all obligations of the Company under Sections 1 and 2 will immediately cease as
of the Executive’s Termination Date. In connection with this termination, (a)
within ten (10) days of the Executive’s Termination Date, the Company will pay
the Executive (or, in the case of the Executive’s death, the Executive’s
beneficiary or, if none has been designated in accordance with Section 10.3, the
Executive’s estate), (i) the amount of the Executive’s Compensation Accrued at
Termination and (ii) a single sum cash payment equal to the Partial Year Bonus;
(b) all Equity Awards held by the Executive, other than any Performance-Based
Award (as defined in Section 5.3(b)) that references and proclaims to supersede
this Agreement and as to which the provisions of such Equity Award shall
control, shall become fully vested and exercisable; (c) the Company will provide
the benefits described in Section 5.2 to the Executive; and (d) the Executive’s
rights, if any, under any Company benefit plan or program shall be governed by
such plan or program. A Performance-Based Award becoming vested under this
Section 4 (rather than pursuant to the Equity Award agreement) shall vest at the
target level.


5.Termination Without Cause or for Good Reason. If, during the Term, the
Executive is terminated by the Company without Cause (which includes the
Company’s election not to extend the Term of this Agreement in accordance with
Section 1.1(b)) or the Executive resigns from the Company for Good Reason, all
obligations of the Company under Sections 1 and 2 will immediately cease as of
the Executive’s Termination Date. In connection with this termination or
resignation, (a) within ten (10) days of the Executive’s Termination Date, the
Company will pay to the Executive the amount of the Executive’s Compensation
Accrued at Termination; (b) the Executive’s rights, if any, under any Company
benefit plan or program shall be governed by such plan or program; and (c)
subject to the requirements of Section 5.4, the Executive shall be entitled to
the benefits described in Section 5.1, Section 5.2, and to the extent
applicable, Section 5.3.
5.1.Severance and Bonus. With respect to a termination of employment under this
Section 5 only, the benefits under this Section 5.1 shall consist of the
following:
a.A single sum severance cash payment equal to two (2) times the sum of: (i) the
Executive’s Base Salary in effect on the Termination Date and (ii) the average
Annual Cash Incentive actually paid to the Executive with respect to the
Company’s three (3) fiscal years prior to the year in which the Termination Date
occurs If the Executive will not have been employed by the Company during the
entirety of the prior three (3) fiscal years prior to the year in which the
Termination Date occurs, then (ii) will be replaced with the following: “the
average Annual Cash Incentive actually paid to the Executive with respect to
each full fiscal year for which the Executive has been employed by the Company.”
If the Executive will not have been employed by Company for one full fiscal year
prior to the Termination Date, then (ii) will be replaced with the following:
“the Full-Year Target for fiscal year 2019.”, which shall be paid to the
Executive within sixty (60) days of the Executive’s Termination Date; and
b.A single sum cash payment equal to the Partial Year Bonus, which shall be paid
to the Executive on the date that the Annual Cash Incentive would otherwise have
been paid; provided, that, no amount may be paid under this Section 5.1(b)
unless the Company performance criteria for payment of an Annual Cash Incentive
are achieved at the level required for a payout at the Full-Year Target level or
above as of the close of the fiscal year in which the Termination Date occurs;
and provided, further, that if the Executive’s termination or resignation under
this Section 5 follows a Change in Control and occurs during the performance
year that includes the Change in Control, the Partial Year Bonus shall be
payable without regard to achievement of the performance criteria.


5.2.Medical, Prescription, and Dental Benefits. With respect to a termination of
employment under Section 4 and this Section 5 only, the benefits under this
Section 5.2 shall consist of continued medical, prescription, and dental
benefits to the Executive and/or the Executive’s family at least equal to those
which would have been provided to them in accordance with the welfare benefit
plans, practices, policies, and programs provided by the Company to the extent
applicable generally to other peer employees of the Company and its affiliated
companies, as if the Executive’s





--------------------------------------------------------------------------------





employment had not been terminated, for eighteen (18) months after the
Executive’s Termination Date; provided, however, that if the Executive becomes
employed by another employer and is eligible to receive medical, prescription,
and dental benefits under a plan provided by such other employer, the medical,
prescription, and dental benefits described herein shall be secondary to those
provided under such other plan during such applicable period of eligibility.


5.3.Accelerated Vesting of Equity Awards. With respect to a termination of
employment under this Section 5 and as otherwise provided in this Employment
Agreement, the benefits under this Section 5.3 shall consist of the following:
a.All Equity Awards held by the Executive as of the Termination Date, including
but not limited to, stock options, restricted stock, and restricted stock units,
whether or not granted as performance-based awards, and which as of the
Termination Date are subject only to time-vesting based on service (the “Time
Vested Awards”), shall become fully vested and non-forfeitable to the extent not
already so vested;
b.Subject to Section 5.3(c) and the clarification described in the next
sentence, with respect to all Equity Awards held by the Executive as of the
Termination Date which are subject to cancellation in the event the stated
performance objectives are not satisfied, including but not limited to, stock
options, restricted stock, and restricted stock units, and for which as of the
Termination Date, the performance period has not ended and the performance
objectives have not been satisfied (the “Performance-Based Awards”), the
Performance-Based Awards shall become vested and non-forfeitable on a Pro-Rata
Basis, but only if at the end of the performance period, the performance
objectives are achieved; provided, however, that if the Executive’s termination
or resignation under this Section 5 follows a Change in Control, the
Performance-Based Awards outstanding as of such Change in Control and remaining
outstanding as of the Executive’s termination or resignation under this Section
5 shall become fully vested and non-forfeitable. With respect to the provision
for vesting and non-forfeiture of an award on a Pro-Rata Basis as described
herein, only the performance periods under the award that have already commenced
as of the Termination Date shall be taken into account to determine whether the
performance objectives ultimately are achieved, and any performance period that
has not commenced as of the Termination Date shall be disregarded for purposes
of determining whether the award becomes vested and non-forfeitable on a
Pro-Rata Basis; and
c.The amount of Performance-Based Awards which become vested and non-forfeitable
under Section 5.3(b) shall be determined by the actual level of achievement of
the performance objectives; provided, however, that if the Performance-Based
Award is becoming vested and non-forfeitable under Section 5.3(b) on account of
a qualifying termination or resignation following a Change in Control, the award
earnings level shall not be conditioned on awaiting the end of the performance
period and the actual level of achievement of the performance objectives, and
instead the performance objectives upon which the earning of the
Performance-Based Award is conditioned shall be deemed to have been met at the
greater of (i) target level of achievement as of the Termination Date, or (ii)
actual level of achievement as of the Termination Date.
To the extent that any Performance-Based Award references and proclaims to
supersede this Agreement, the provisions of such Equity Awards shall control and
supersede this Section 5.3.
5.4.Waiver and Release Agreement. The Executive agrees to execute at the time of
the Executive’s termination of employment a Waiver and Release Agreement in a
form provided to the Executive by the Company (the “Waiver and Release
Agreement”), substantially in the form attached hereto as Exhibit C, the terms
and conditions of which are specifically incorporated herein by reference. The
execution and delivery of the Waiver and Release Agreement shall be made within
forty-five (45) days of delivery to the Executive of the Waiver and Release
Agreement, and the Company shall (a) pay the benefits under Section 5.1(a)
within ten (10) days after the Waiver and Release Agreement is no longer
revocable by the Executive and (b) pay the benefits under Section 5.1(b) at the
later of ten (10) days after the Waiver and Release Agreement is no longer
revocable or the same time as payment is made to all other participants under
the Annual Cash Incentive program following the close of the fiscal year in
which the Termination Date occurs; provided, however, if the forty-five (45)-day
consideration period spans two calendar years, the payment pursuant to Section
5.4(a) shall be paid no earlier than the first business day of the second
calendar year. If the Waiver and Release Agreement is not executed and delivered
to the Company within the forty-five (45)-day period after delivery to the
Executive or is revoked, the Executive will forfeit all benefits provided
pursuant to Section 5.1, Section 5.2, and Section 5.3. If the initial draft
Waiver and Release Agreement is not received by the Executive within five (5)
days of the Executive’s Termination Date, it shall not be required and this
Section 5.4 shall be null and void.





--------------------------------------------------------------------------------





6.Nature of Payments. For the avoidance of doubt, the Executive acknowledges and
agrees that the payments set forth in Section 3, Section 4, and Section 5
constitute liquidated damages for termination of his employment during the Term.
7.Golden Parachute Excise Tax Provisions. In the event it is determined that any
payment or benefit (within the meaning of Section 280G(B)(2) of the Internal
Revenue Code of 1986, as amended (the “Code”)), to the Executive or for his
benefit paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise in connection with, or arising out of, his
employment (“Payments”), would be subject to the excise tax imposed by Section
4999 of the Code or any interest or penalties are incurred by the Executive with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
the total Payments shall be reduced so that no portion of the Payments would
constitute an “excess parachute payment” under Section 280G of the Code and by
reason of such excess parachute payment the Executive would be subject to an
excise tax under Section 4999(a) of the Code, but only if the Executive (or the
Executive’s tax advisor) determines that the after-tax value of the reduced
payments calculated with the foregoing restriction exceed those calculated
without the foregoing restriction. In that event, the Executive shall designate
those rights, payments, or benefits under this Agreement, any other agreements,
and any benefit arrangements that should be reduced or eliminated so as to avoid
having any portion of the Payments be deemed to be an excess parachute payment;
provided, however, that in order to comply with Section 409A of the Code, the
reduction or elimination will be performed in the order in which each dollar of
value subject to a right, payment, or benefit reduces the parachute payment to
the greatest extent. Except as otherwise expressly provided herein, all
determinations under this Section 7 shall be made at the expense of the Company
by a nationally recognized public accounting or consulting firm selected by the
Company and subject to the approval of the Executive, which approval shall not
be unreasonably withheld. Such determination shall be binding upon the Executive
and the Company.


7.1.Company Withholding. Notwithstanding anything contained in this Agreement to
the contrary, in the event that, according to the determinations in the
paragraph above, an Excise Tax will be imposed on any Payment or Payments, the
Company shall pay to the applicable government taxing authorities as Excise Tax
withholding, the amount of the Excise Tax that the Company has actually withheld
from the Payment or Payments.


8.Confidentiality; Non-Competition and Non-Disclosure; Executive Cooperation;
Non-Disparagement.


8.1.Confidential Information. The Executive acknowledges that, during the course
of his employment with the Company, the Executive will receive and become
acquainted with Confidential Information (as hereinafter defined) of the
Company. As used in this Section 8.1, “Confidential Information” of the Company
means all confidential information, knowledge, or data relating to the Company
or any of its affiliates, or to the Company’s or any such affiliate’s respective
businesses and investments (including confidential information of others that
has come into the possession of the Company or any such affiliate), learned by
the Executive hereafter directly or indirectly from the Company or any of its
affiliates and which is not generally available lawfully and without breach of
confidential or other fiduciary obligation to the general public without
restriction, except with the Company’s express written consent or as may
otherwise be required by law or any legal process.
The Executive acknowledges that the Confidential Information of the Company, as
such may exist from time to time, is a valuable, confidential, special, and
unique asset of the Company and its affiliates, expensive to produce and
maintain, and essential for the profitable operation of their respective
businesses. The Executive agrees that, during the course of his employment with
the Company, or at any time thereafter, he shall not, directly or indirectly,
communicate, disclose, or divulge to any Person (as such term is hereinafter
defined), or use for his benefit or the benefit of any Person, in any manner,
any Confidential Information of the Company or its affiliates, acquired during
his employment with the Company or any other confidential information concerning
the conduct and details of the businesses of the Company and its affiliates,
except as required in the course of his employment with the Company or as
otherwise may be required by law. Notwithstanding the foregoing, nothing herein
shall prevent the Executive from disclosing confidential or proprietary
information to the extent required by law. Additionally, nothing herein shall
preclude the Executive’s right to communicate, cooperate or file a complaint
with any U.S. federal, state or local governmental or law enforcement branch,
agency or entity (collectively, a “Governmental Entity”) with respect to
possible violations of any U.S. federal, state or local law or regulation, or
otherwise make disclosures to any Governmental Entity, in each case, that are
protected under the whistleblower or similar provisions of any such law





--------------------------------------------------------------------------------





or regulation; provided that in each case such communications and disclosures
are consistent with applicable law. Nothing herein shall preclude the
Executive’s right to receive an award from a Governmental Entity for information
provided under any whistleblower or similar program. The Executive shall not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that is made in confidence to a federal,
state or local government official or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law. The Executive shall not
be held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that is made in a complaint or other
document filed in a lawsuit or other proceeding, provided that such filing is
made under seal. If the Executive files a lawsuit for retaliation by the Company
for reporting a suspected violation of law, the Executive may disclose the trade
secret to the Executive’s attorney and use the trade secret information in any
related court proceeding, provided that the Executive files any document
containing the trade secret under seal and does not disclose the trade secret
except pursuant to court order. For the purposes of this Agreement, “Person”
shall mean any individual, partnership, corporation, trust, unincorporated
association, joint venture, limited liability company, or other entity or any
government, governmental agency, or political subdivision.
All documents relating to the businesses of the Company and its affiliates
including, without limitation, Confidential Information of the Company, whether
prepared by the Executive or otherwise coming into the Executive’s possession,
are the exclusive property of the Company and such respective affiliates and
must not be removed from the premises of the Company, except as required in the
course of the Executive’s employment with the Company. The Executive shall
return all such documents (including any copies thereof) to the Company when the
Executive ceases to be employed by the Company or upon the earlier request of
the Company or the Board.
8.2.Noncompetition. During the Term of this Agreement and, subject to the
penultimate sentence of this Section 8.2, for a period of twelve (12) months
following the termination of the Executive’s employment under this Agreement for
any reason (the “Restricted Period”), the Executive shall not, except with the
Company’s express prior written consent, (a) directly or indirectly, engage in
any business involving real property development, construction, acquisition,
ownership, or operation, whether such business is conducted by the Executive
individually or as a principal, partner, member, stockholder, director, trustee,
officer, employee, or independent contractor of any Person or (b) own any
interests in real property which are competitive, directly or indirectly, with
any business carried on by the Company; provided, however, that this Section 8.2
shall not be deemed to prohibit any of the following: (i) any of the real estate
(and real estate-related) activities listed on Exhibit A hereto, the Executive’s
ownership, marketing, sale, transfer, or exchange of any of the Executive’s
interests in any of the properties or entities listed on Exhibit A hereto, or
any other permitted activities listed on Exhibit A hereto; and (ii) the direct
or indirect ownership by the Executive of up to five percent (5%) of the
outstanding equity interests of any public company. Notwithstanding the
foregoing, during the twelve (12)-month “tail” period included in the Restricted
Period, the restrictions set forth in this Section 8.2 shall apply only (i) with
respect to any Person that has been designated as being part of the Company’s
peer group, as determined by the Committee and set forth in the most recent
proxy statement filed by the Company, or (ii) with respect to any other Person
that owns neighborhood or community shopping centers and with respect to (i) and
(ii) only within the following “Restricted Areas”: (A) the states of Indiana,
Florida, and Texas; (B) the area within a ten (10)-mile radius of any property
owned or leased by the Company, as of the Executive’s Termination Date; (C) each
county in each state in which the Company owns or leases property as of the
Executive’s Termination Date; and (D) in any state in which the Company owns or
leases at least five (5) properties as of the Executive’s Termination Date, the
area within a fifty (50)-mile radius of any property owned or leased by the
Company, as of the Executive’s Termination Date. Notwithstanding anything to the
contrary in this Section 8.2, this Section 8.2 shall not apply if a Change in
Control is consummated on or after the date of this Agreement and if the
Executive resigns without Good Reason during the period beginning on the first
anniversary of the consummation of such Change in Control and ending on the
second anniversary of the consummation of such Change in Control. For the
avoidance of doubt, other than as set forth in the immediately preceding
sentence, this Section 8.2 shall apply in all events if the Executive’s
resignation is on account of Good Reason or without Good Reason or if the
Executive is terminated by the Company for any reason whether before, as of, or
following a Change in Control.
8.3.Non-Solicitation. During the Term and for a period of two (2) years
following the termination of the Executive’s employment under this Agreement for
any reason, the Executive shall not, except with the Company’s express prior
written consent, for the benefit of any entity or Person (including the
Executive) (a) solicit, induce, or





--------------------------------------------------------------------------------





encourage any employee of the Company, or any of its affiliates, to leave the
employment of the Company, or solicit, induce, or encourage any customer,
client, or independent contractor of the Company, or any of its affiliates, to
cease or reduce its business with or services rendered to the Company or its
affiliates or (b) hire (on behalf of the Executive or any other person or
entity) any employee or independent contractor who has left the employment or
other service of the Company (or any predecessor thereof) within one year of the
termination of such employee’s or independent contractor’s employment or other
service with the Company.


8.4.Cooperation With Regard to Litigation. The Executive agrees to cooperate
with the Company, during the Term and thereafter (including following the
Executive’s termination of employment for any reason), by making himself
available to testify on behalf of the Company or any affiliate of the Company,
in any action, suit, or proceeding, whether civil, criminal, administrative, or
investigative, and to assist the Company, or any affiliate of the Company, in
any such action, suit, or proceeding, by providing information and meeting and
consulting with the Board or its representatives or counsel, or representatives
or counsel to the Company or any affiliate of the Company, as may be reasonably
requested and after taking into account the Executive’s post-termination
responsibilities and obligations. The Company agrees to reimburse the Executive,
on an after-tax basis, for all reasonable expenses actually incurred in
connection with his provision of testimony or assistance.


8.5.Non-Disparagement. The Executive shall not, at any time during the Term and
thereafter disparage the Company, its affiliates or their respective officers,
directors or trustees, nor shall the Company, its affiliates or their respective
officers, directors or trustees disparage Executive. Notwithstanding the
foregoing, nothing in this Agreement shall preclude the Executive or his
successor or members of the Board from making truthful statements that are
required by applicable law, regulation or legal process.


8.6.Survival. The provisions of this Section 8 shall survive any termination or
expiration of this Agreement.


8.7.Remedies. The Executive agrees that any breach of the terms of this
Section 8 would result in irreparable injury and damage to the Company for which
the Company would have no adequate remedy at law; the Executive therefore also
agrees that, in the event of said breach or any threat of breach and
notwithstanding Section 9, the Company shall be entitled to an immediate
injunction and restraining order from a court of competent jurisdiction to
prevent such breach and/or threatened breach and/or continued breach by the
Executive and/or any and all persons and/or entities acting for and/or with the
Executive, without having to prove damages. The availability of injunctive
relief shall be in addition to any other remedies to which the Company may be
entitled at law or in equity, but remedies other than injunctive relief may only
be pursued in an arbitration brought in accordance with Section 9. The terms of
this paragraph shall not prevent the Company from pursuing any other available
remedies for any breach or threatened breach of this Section 8, including but
not limited to the recovery of damages from the Executive.
9.Governing Law; Disputes; Arbitration.
9.1.Governing Law. This Agreement is governed by and is to be construed,
administered, and enforced in accordance with the laws of the State of Indiana,
without regard to conflicts of law principles. If under the governing law, any
portion of this Agreement is at any time deemed to be in conflict with any
applicable statute, rule, regulation, ordinance, or other principle of law, such
portion shall be deemed to be modified or altered to the extent necessary to
conform thereto or, if that is not possible, to be omitted from this Agreement.
The invalidity of any such portion shall not affect the force, effect, and
validity of the remaining portion hereof. If any court determines that any
provision of Section 8 is unenforceable because of the duration or geographic
scope of such provision, it is the parties’ intent that such court shall have
the power to modify the duration or geographic scope of such provision, as the
case may be, to the extent necessary to render the provision enforceable, and in
its modified form, such provision shall be enforced. If the courts of any one or
more of jurisdictions hold Section 8 to be wholly unenforceable by reason of
breadth of scope or otherwise, it is the intention of the Company and the
Executive that such determination not bar or in any way affect the Company’s
right, or the right of any of its affiliates, to the relief provided above in
the courts of any other jurisdiction within the geographical scope of the
provisions of Section 8, as to breaches of such provisions in such other
respective jurisdictions, such provisions as they relate to each jurisdiction’s
being, for this purpose, severable, diverse, and independent covenants, subject,
where appropriate, to the doctrine of res judicata.







--------------------------------------------------------------------------------





9.2.Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Indianapolis,
Indiana by three (3) arbitrators. The Executive and the Company shall each
select one arbitrator and those two designated arbitrators shall select a third
arbitrator. The arbitration shall not be administered by the American
Arbitration Association; however, the arbitration shall be conducted by the
three selected arbitrators using the procedural rules of the Employment
Arbitration Rules and Mediation Procedures of the American Arbitration
Association in effect at the time of submission to arbitration. Judgment may be
entered on the arbitrators’ award in any court having jurisdiction. For purposes
of entering any judgment upon an award rendered by the arbitrators, the Company
and the Executive hereby consent to the jurisdiction of any or all of the
following courts: (i) the United States District Court for the Southern District
of Indiana, (ii) any of the courts of the State of Indiana, or (iii) any other
court having jurisdiction. The Company and the Executive further agree that any
service of process or notice requirements in any such proceeding shall be
satisfied if the rules of such court relating thereto have been substantially
satisfied. The Company and the Executive hereby waive, to the fullest extent
permitted by applicable law, any objection which it may now or hereafter have to
such jurisdiction and any defense of inconvenient forum. The Company and the
Executive hereby agree that a judgment upon an award rendered by the arbitrators
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Each party shall bear its or his costs and expenses
arising in connection with any arbitration proceeding pursuant to this
Section 9. Notwithstanding any provision in this Section 9, the Executive shall
be paid compensation due and owing under this Agreement during the pendency of
any dispute or controversy arising under or in connection with this Agreement.


9.3.WAIVER OF JURY TRIAL. TO THE EXTENT APPLICABLE, EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL FOR ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.


10.Miscellaneous.
10.1.Integration. This Agreement cancels and supersedes any and all prior
agreements and understandings between the parties hereto with respect to the
employment of the Executive by the Company, any parent or predecessor company,
and the Company’s affiliates during the Term. This Agreement constitutes the
entire agreement among the parties with respect to the matters herein provided,
and no modification or waiver of any provision hereof shall be effective unless
in writing and signed by the parties hereto. The Executive shall not be entitled
to any payment or benefit under this Agreement which duplicates a payment or
benefit received or receivable by the Executive under such prior agreements and
understandings or under any benefit or compensation plan of the Company.


10.2.Successors; Transferability. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise,
and whether or not the corporate existence of the Company continues) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise, and in the case of an acquisition of the Company in which the
corporate existence of the Company continues, the ultimate parent company
following such acquisition. Subject to the foregoing, the Company may transfer
and assign this Agreement and the Company’s rights and obligations hereunder to
another entity that is substantially comparable to the Company in its financial
strength and ability to perform the Company’s obligations under this Agreement.
Neither this Agreement nor the rights or obligations hereunder of the parties
hereto shall be transferable or assignable by the Executive, except in
accordance with the laws of the descent and distribution or as specified in
Section 10.3.


10.3.Beneficiaries. The Executive shall be entitled to designate (and change, to
the extent permitted under applicable law) a beneficiary or beneficiaries to
receive any compensation or benefits provided hereunder following the
Executive’s death.







--------------------------------------------------------------------------------





10.4.No Duty to Mitigate. The Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise, nor will any payments or benefits
hereunder be subject to offset in the event the Executive does mitigate, except
as provided in Section 5.2.


10.5.Notices. Whenever under this Agreement it becomes necessary to give notice,
such notice shall be in writing, signed by the party or parties giving or making
the same, and shall be served on the person or persons for whom it is intended
or who should be advised or notified, by Federal Express or other similar
overnight service or by certified or registered mail, return receipt requested,
postage prepaid and addressed to such party at the address set forth below or at
such address as may be designated by such party by like notice:
If to the Company or the Board:


Kite Realty Group Trust
30 S. Meridian Street
Suite 1100
Indianapolis, IN 46204
Attn: Compensation Committee of the Board of Trustees, Chairperson
    
With a copy to:


Hogan Lovells US LLP
Columbia Square
555 Thirteenth Street, NW
Washington, DC 20004
Attn: David Bonser, Esq.


If to Executive, to the address set forth in the records of the Company.


If the parties by mutual agreement supply each other with fax numbers for the
purpose of providing notice by facsimile, such notice shall also be proper
notice under this Agreement. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly delivered (i) two (2) business days
after it is sent by registered or certified mail, return receipt requested,
postage prepaid, (ii) when received if it is sent by fax communication during
normal business hours on a business day or one business day after it is sent by
fax and received if sent other than during business hours on a business day,
(iii) one business day after it is sent via a reputable overnight courier
service, charges prepaid, or (iv) when received if it is delivered by hand.
10.6.Headings. The headings of this Agreement are for convenience of reference
only and do not constitute a part hereof.


10.7.Attorneys’ Fees. In the event of any legal proceeding relating to this
Agreement or any term or provision thereof, the losing party shall be
responsible to pay or reimburse the prevailing party for all reasonable
attorneys’ fees incurred by the prevailing party in connection with such
proceeding; provided, however, the Executive shall not be required to pay or
reimburse the Company unless the claim or defense asserted by the Executive was
unreasonable.


10.8.No General Waivers. The failure of any party at any time to require
performance by any other party of any provision hereof or to resort to any
remedy provided herein or at law or in equity shall in no way affect the right
of such party to require such performance or to resort to such remedy at any
time thereafter, nor shall the waiver by any party of a breach of any of the
provisions hereof be deemed to be a waiver of any subsequent breach of such
provisions. No such waiver shall be effective unless in writing and signed by
the party against whom such waiver is sought to be enforced.


10.9.Offsets; Withholding. The amounts required to be paid by the Company to the
Executive pursuant to this Agreement shall not be subject to offset. The
foregoing and other provisions of this Agreement notwithstanding, all payments
to be made to Executive under this Agreement, including under Section 3, Section
4, and Section 5, or





--------------------------------------------------------------------------------





otherwise by the Company, will be subject to withholding to satisfy required
withholding taxes and other required deductions.


10.10.Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


10.11.Representations of the Executive. The Executive represents and warrants to
the Company that he has the legal right to enter into this Agreement and to
perform all of the obligations on his part to be performed hereunder in
accordance with its terms and that he is not a party to any agreement or
understanding, written or oral, which prevents him from entering into this
Agreement or performing all of his obligations hereunder.


10.12.Conflicting Terms. Except as provided in Section 4 and Section 5.3, in the
event of any conflict between the terms of this Agreement and the terms of any
other compensation plan, agreement or award (including, without limitation, any
offer letter or any annual or long term bonus and any equity based award), the
terms and conditions of this Agreement shall govern and control.


11.Section 409A Savings Provisions. It is intended that the payments and
benefits provided under this Agreement shall be exempt from the application of
the requirements of Section 409A of the Code and the regulations and other
guidance issued thereunder (collectively, “Section 409A”). Specifically, any
taxable benefits or payments provided under this Agreement are intended to be
separate payments that qualify for the “short term deferral” exception to
Section 409A to the maximum extent possible, and to the extent they do not so
qualify, are intended to qualify for the separation pay exceptions to Section
409A, to the maximum extent possible.


11.1.Separation from Service. The Executive will be deemed to have a termination
of employment for purposes of determining the timing of any payments or benefits
hereunder that are classified as deferred compensation only upon a “separation
from service” within the meaning of Section 409A.


11.2.Specified Employee Provisions. Notwithstanding any other provision of this
Agreement to the contrary, if at the time of the Executive’s separation from
service, (i) the Executive is a specified employee (within the meaning of
Section 409A and using the identification methodology selected by the Company
from time to time), and (ii) the Company makes a good faith determination that
an amount payable on account of such separation from service to the Executive
constitutes deferred compensation (within the meaning of Section 409A) the
payment of which is required to be delayed pursuant to the six (6)-month delay
rule set forth in Section 409A in order to avoid taxes or penalties under
Section 409A (the “Delay Period”), then the Company will not pay such amount on
the otherwise scheduled payment date but will instead pay it in a lump sum on
the first business day after such Delay Period (or upon the Executive’s death,
if earlier), together with interest for the period of delay, compounded
annually, equal to the prime rate (as published in the Wall Street Journal) in
effect as of the dates the payments should otherwise have been provided. To the
extent that any benefits to be provided during the Delay Period are considered
deferred compensation under Section 409A provided on account of a “separation
from service,” and such benefits are not otherwise exempt from Section 409A, the
Executive shall pay the cost of such benefit during the Delay Period, and the
Company shall reimburse the Executive, to the extent that such costs would
otherwise have been paid by the Company or to the extent that such benefits
would otherwise have been provided by the Company at no cost to the Executive,
the Company’s share of the cost of such benefits upon expiration of the Delay
Period, and any remaining benefits shall be reimbursed or provided by the
Company in accordance with the procedures specified herein.


11.3.Expense Reimbursements. (a) Any amount that the Executive is entitled to be
reimbursed under this Agreement will be reimbursed to the Executive as promptly
as practical and in any event not later than the last day of the calendar year
after the calendar year in which the expenses are incurred; (b) any right to
reimbursement or in kind benefits will not be subject to liquidation or exchange
for another benefit; and (c) the amount of the expenses eligible for
reimbursement during any taxable year will not affect the amount of expenses
eligible for reimbursement in any other taxable year.





--------------------------------------------------------------------------------





12.Definitions Relating to Termination Events.
12.1.Affiliate. For purposes of this Agreement, an “affiliate” of any person
means another person that, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with,
such first person, and includes subsidiaries. Notwithstanding the foregoing, the
persons listed on Exhibit B, as such Exhibit B is updated from time to time by
the mutual agreement of the parties, shall not be affiliates of the Company.


12.2.Cause. For purposes of this Agreement, “Cause” shall mean Executive’s:
a.Conviction for (or pleading nolo contendere to) any felony;
b.Commission of any act of fraud, theft, or dishonesty related to the business
of the Company or its affiliates or the performance of the Executive’s duties
hereunder;
c.Willful and continuing failure or habitual neglect by the Executive to perform
the Executive’s duties hereunder;
d.Material violation of the covenants contained in Section 8; or
e.Willful and continuing material breach of this Agreement.
For purposes of this Section 12.2, no act, or failure to act, by the Executive
shall be considered “willful” unless committed in bad faith and without a
reasonable belief that the act or omission was in the best interests of the
Company or its affiliates.
12.3.Change in Control. For purposes of this Agreement, “Change in Control”
shall mean:
a.The dissolution or liquidation of the Company;
b.The merger, consolidation, or reorganization of the Company with one or more
other entities in which the Company is not the surviving entity or immediately
following which the persons or entities who were beneficial owners (as
determined pursuant to Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of voting securities of the Company immediately
prior thereto cease to beneficially own more than fifty percent (50%) of the
voting securities of the surviving entity immediately thereafter;
c.A sale of all or substantially all of the assets of the Company to another
person or entity;
d.Any transaction (including without limitation a merger or reorganization in
which the Company is the surviving entity) that results in any person or entity
or “group” (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act) (other than persons who are shareholders or affiliates immediately prior to
the transaction) owning thirty percent (30%) or more of the combined voting
power of all classes of shares of the Company; or
e.Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a trustee subsequent to the date
hereof whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the trustees then comprising
the Incumbent Board (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for trustee,
without written objection to such nomination) shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of trustees or other actual or threatened solicitation of proxies or
contests by or on behalf of a person other than the Board.


12.4.Compensation Accrued at Termination. For purposes of this Agreement,
“Compensation Accrued at Termination” means the following:
a.The unpaid portion of annual Base Salary at the rate payable, in accordance
with Section 2.1 hereof, at the Executive’s Termination Date, pro-rated through
such Termination Date, payable in accordance with the Company’s regular pay
schedule;
b.Payment for vacation accrued under this Agreement but unused as of the
Executive’s Termination Date;
c.Except in the event the Executive’s employment is terminated for Cause (except
to the extent otherwise required by law), all earned and unpaid and/or vested,
nonforfeitable amounts owing or accrued at the Executive’s Termination Date
under any compensation and benefit plans, programs, and arrangements set forth
or referred to in Sections 2.2 and 2.3 hereof (including any earned and vested
Annual Cash Incentive which the Company agrees is earned for purposes of this
definition as of the close of business on the last day of the fiscal year) in
which the Executive theretofore participated, payable (except as otherwise
provided in Section 3, Section 4 and Section 5 of





--------------------------------------------------------------------------------





this Agreement) in accordance with the terms and conditions of the plans,
programs, and arrangements (and agreements and documents thereunder) pursuant to
which such compensation and benefits were granted or accrued; and
d.Reasonable business expenses and disbursements incurred by the Executive prior
to the Executive’s termination of employment, to be reimbursed to the Executive,
as authorized under Section 2.6, in accordance with the Company’s reimbursement
policies as in effect at the Executive’s Termination Date.


12.5.Disability. For purposes of this Agreement, “Disability” means the
Executive becomes eligible for disability benefits under the Company’s long-term
disability plans and arrangements (or, if none apply, would have been so
eligible under the most recent plan or arrangement). This definition shall be
interpreted and applied consistent with the Americans with Disabilities Act, the
Family and Medical Leave Act, Section 409A of the Code, and other applicable
law.


12.6.Good Reason. For purposes of this Agreement, “Good Reason” shall mean,
without the Executive’s express written consent, the occurrence of any of the
following circumstances:
a.The material reduction of the Executive’s authority, duties, and
responsibilities, or the assignment to the Executive of duties materially and
adversely inconsistent with the Executive’s position or positions with the
Company and its affiliates;
b.A material reduction in Base Salary of the Executive except in connection with
a reduction in compensation generally applicable to senior management employees
of the Company;
c.The Company requiring the Executive to relocate his principal place of
business for the Company to a location more than fifty (50) miles from the
Company’s principal place of business in Indianapolis, Indiana;
d.The failure by the Company to obtain an agreement in form and substance
reasonably satisfactory to the Executive from any successor to the business of
the Company to assume and agree to perform this Agreement; or
e.The Company’s material breach of this Agreement.


12.7.Partial Year Bonus. For purposes of this Agreement, “Partial Year Bonus”
shall mean an amount equal to the product of (a) the Executive’s Full-Year
Target Annual Cash Incentive for the fiscal year in which the Executive’s
employment terminates and (b) a fraction, the numerator of which is the number
of days in the current fiscal year through the Executive’s Termination Date, and
the denominator of which is 365.


12.8.Pro-Rata Basis. For purposes of this Agreement, vesting on a “Pro-Rata
Basis” shall mean vesting in an amount equal to a fraction not to exceed one
(1), the numerator of which is the number of days the Executive was employed by
the Company from the grant date for such award (or in the case of an award or a
portion thereof subject to a performance period, the beginning of the
performance period for such award) to the Termination Date, and the denominator
of which is the number of total days from the grant date to the date that
otherwise would have resulted in full vesting of the award (or in the case of an
award or a portion thereof subject to a performance period, the number of total
days in the performance period for such award).


12.9.Termination Date. For purposes of this Agreement, “Termination Date” shall
mean:
a.The date that the Board delivers written notice to the Executive of his
termination of employment for Cause or on account of Disability;
b.The date set forth in a written notice delivered to the Executive of his
termination of employment without Cause, which shall not be less than thirty
(30) days after the date of such notice or more than sixty (60) days after the
date of such notice;
c.The date set forth in a written notice delivered to the Board of the
Executive’s resignation, with or without Good Reason, which shall not be less
than thirty (30) days after the date of such notice, except as otherwise
mutually agreed to by the Company and the Executive;
d.The November 4th following the date that the Executive or the Board provides
the other party with notice of an election to terminate the automatic extension
provision of Section 1.1(a), except as otherwise mutually agreed to by the
Company and the Executive; or
e.The date of the Executive’s death.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first written above.
KITE REALTY GROUP TRUST


By: _/s/ Scott E. Murray____________________
Name: Scott E. Murray
Title: Executive Vice President, General Counsel,
& Corporate Secretary




EXECUTIVE






_/s/ Heath R. Fear______________________
HEATH R. FEAR















































































--------------------------------------------------------------------------------












--------------------------------------------------------------------------------







  
     
 
SCHEDULE 1


REPORTING OFFICER


Chief Executive Officer of the Company





--------------------------------------------------------------------------------





EXHIBIT A


EXCLUDED ACTIVITIES, PROPERTIES, AND INTERESTS


Passive investment (that is, investment so long as the Executive has no ability
to participate in the operation or management of the assets) in private funds
owning real estate.





--------------------------------------------------------------------------------







  
     
 
EXHIBIT B


EXCLUSION FROM AFFILIATES


  
     
 





--------------------------------------------------------------------------------





EXHIBIT C
WAIVER AND RELEASE AGREEMENT
THIS WAIVER AND RELEASE AGREEMENT is entered into as of [TO BE DETERMINED AT
TERMINATION OF EMPLOYMENT], by Heath R. Fear (the “Executive”) in consideration
of the severance pay and severance benefits to be provided to the Executive by
Kite Realty Group Trust (the “Company”) pursuant to Section 5 of the Executive
Employment Agreement (the “Employment Agreement”) by and between the Company and
the Executive (the “Severance Payment”).
1.
Waiver and Release.

(a)Subject to Section 1(b) of this Waiver and Release Agreement, the Executive,
on his own behalf and on behalf of his heirs, executors, administrators,
attorneys, representatives, agents, successors and assigns, hereby
unconditionally and irrevocably releases, waives, and forever discharges the
Company and each of its affiliates, parents, successors, predecessors, and the
subsidiaries, directors, owners, members, shareholders, officers, agents, and
employees of the Company and its affiliates, parents, successors, predecessors,
and subsidiaries (collectively, all of the foregoing are referred to as the
“Employer”), from any and all causes of action, claims, obligations,
liabilities, and damages, including attorneys’ fees, whether in law or in
equity, whether known or unknown, foreseen or unforeseen, presently asserted or
otherwise arising through the date of his signing of the Waiver and Release
Agreement, including but not limited to matters concerning his employment or
separation from employment. Subject to Section 1(b) of this Waiver and Release
Agreement, this release includes, but is not limited to, any payments, benefits,
or damages arising under any federal law (including, but not limited to, Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act,
the Employee Retirement Income Security Act of 1974, the Americans with
Disabilities Act, Executive Order 11246, the Family and Medical Leave Act, the
Genetic Information Nondiscrimination Act, the National Labor Relations Act, and
the Worker Adjustment and Retraining Notification Act, each as amended); any
claim arising under any state or local laws, ordinances, or regulations
(including, but not limited to, the Indiana Civil Rights Law, the Indiana Wage
Payment and Wage Claims Act, and any other state or local laws, ordinances, or
regulations including those requiring that advance notice be given of certain
workforce reductions); and any claim arising under any common law principle or
public policy, including, but not limited to, all suits in tort or contract,
such as wrongful termination, defamation, emotional distress, invasion of
privacy, or loss of consortium.
(b)Other than the Severance Payment, the Executive acknowledges and agrees that
he is not entitled to and will not seek any further consideration for his
service as an employee or agent of the Employer, including but not limited to,
any other wages, commissions, bonus compensation of any kind, notice payment,
severance, vacation pay, sick pay, pension benefits, compensation, or other
benefits, except for the obligations of the Company (i) to make the Severance
Payment, (ii) with respect to any vested and nonforfeitable rights under any
award agreement entered into with the Executive pursuant to the Kite Realty
Group Trust 2013 Equity Incentive Plan, as amended from time to time, and any
successor plan thereto and under any other employee benefit plans or programs of
the Employer, (iii) under any indemnification agreement with the Executive, or
(iv) under this Waiver and Release Agreement.
(c)The Executive understands that by signing this Waiver and Release Agreement
that he is not waiving (i) any claims or administrative charges which cannot be
waived by law, such as a claim challenging the validity of the release in this
Waiver and Release Agreement; or (ii) his ability to provide any information in
response to a valid subpoena, court order, other legal process or as otherwise
required to be provided by law. He is waiving, however, any right to monetary
recovery or individual relief should any federal, state, or local agency
(including the Equal Employment Opportunity Commission) (“Government Agencies”)
pursue any claim on his behalf arising out of or related to his employment with
and/or separation from employment with the Company (other than with respect to
those matters described in Section 1(b) and except as provided in Section
1(d)(iv) of this Waiver and Release Agreement). The Executive represents that he
has not previously filed any claim or joined in any claim or suit against the
Employer.
(d)The Executive further understands that, notwithstanding anything herein to
the contrary, nothing in this Waiver and Release Agreement shall (i) prohibit
the Executive from making reports to Government Agencies or otherwise
participating in any investigation or proceeding that may be conducted by any
Government Agency authorized to enforce laws against unlawful conduct, including
discrimination; (ii) prohibit the Executive from making reports





--------------------------------------------------------------------------------





of possible violations of federal law or regulation to any Governmental Agency
or entity in accordance with the provisions of and rules promulgated under
Section 21F of the Securities Exchange Act of 1934 or Section 806 of the
Sarbanes-Oxley Act of 2002, or of any other whistleblower protection provisions
of state or federal law or regulation; (iii) require notification or prior
approval by the Company of any reporting described in clauses (i) or (ii); or
(iv) prohibit the Executive from receiving a reward paid by the Securities and
Exchange Commission for providing information. The Executive understands that
pursuant to 18 U.S.C. Section 1833(b), an individual will not be held criminally
or civilly liable under any federal or state trade secret law for any disclosure
of a trade secret that: (x) is made in confidence to a federal, state, or local
government official, either directly or indirectly, or to any attorney solely
for the purpose of reporting or investigation a suspected violation of law; or
(y) is made in a complaint or other document that is filed under seal in a
lawsuit or other proceeding. Additionally, an individual suing an employer for
retaliation for reporting a suspected violation of law may disclose a trade
secret to his attorney and use the trade secret information in the court
proceeding, provided the individual files any document containing the trade
secret under seal and does not disclose the trade secret, except pursuant to
court order.
(e)The Executive further agrees without any reservation whatsoever, never to sue
the Employer or become a party to a lawsuit seeking monetary or other relief for
himself on the basis of any and all claims of any type lawfully and validly
released in this Waiver and Release Agreement.
2.
Acknowledgments.

The Executive is signing this Waiver and Release Agreement knowingly and
voluntarily. He acknowledges that:
(f)He is hereby advised in writing to consult an attorney before signing this
Waiver and Release Agreement;
(g)He has relied solely on his own judgment and/or that of his attorney
regarding the consideration for and the terms of the Waiver and Release
Agreement and is signing this Waiver and Release Agreement knowingly and
voluntarily of his own free will;
(h)He is not entitled to the Severance Payment unless he agrees to and honors
the terms of this Waiver and Release Agreement and continues to honor the
surviving terms of the Employment Agreement, including, but not limited to,
Section 8 (Confidentiality; Non-Competition and Non-Disclosure; Executive
Cooperation; Non-Disparagement) of the Employment Agreement;
(i)He has been given at least forty-five (45) calendar days to consider this
Waiver and Release Agreement, and if he signs this Waiver and Release Agreement
prior to the end of the forty-five (45) day period, he has done so voluntarily;
(j)He may revoke this Waiver and Release Agreement within seven (7) calendar
days after signing it by submitting a written notice of revocation to the
Company. He further understands that this Waiver and Release Agreement is not
effective or enforceable until after the seven (7)-day period of revocation has
expired without revocation, and that if he revokes this Waiver and Release
Agreement within the seven (7)-day revocation period, he will not receive the
Severance Payment;
(k)He has read and understands the Waiver and Release Agreement and further
understands that, subject to the limitations contained herein, it includes a
general release of any and all known and unknown, foreseen and unforeseen claims
presently asserted or otherwise arising through the date of his signing of this
Waiver and Release Agreement that he may have against the Employer; and
(l)No statements made or conduct by the Employer has in any way coerced or
unduly influenced him to execute this Waiver and Release Agreement.
3.
No Admission of Liability.

This Waiver and Release Agreement does not constitute an admission of liability
or wrongdoing on the part of the Employer; the Employer does not admit there has
been any wrongdoing whatsoever against the Executive; and the Employer expressly
denies that any wrongdoing has occurred.
4.
Entire Agreement.

There are no other agreements of any nature between the Employer and the
Executive with respect to the matters discussed in this Waiver and Release
Agreement, except as expressly stated herein, and in signing this Waiver and
Release Agreement, the Executive is not relying on any agreements or
representations, except those expressly contained in this Waiver and Release
Agreement.





--------------------------------------------------------------------------------





5.
Execution.

It is not necessary that the Employer sign this Waiver and Release Agreement
following the Executive’s full and complete execution of it for it to become
fully effective and enforceable.
6.
Severability.

If any provision of this Waiver and Release Agreement is found, held, or deemed
by a court of competent jurisdiction to be void, unlawful, or unenforceable
under any applicable statute or controlling law, the remainder of this Waiver
and Release Agreement shall continue in full force and effect.
7.
Governing Law.

This Waiver and Release Agreement shall be governed by the laws of the State of
Indiana, excluding the choice of law rules thereof.
8.
Headings.

Section and subsection headings contained in this Waiver and Release Agreement
are inserted for the convenience of reference only. Section and subsection
headings shall not be deemed to be a part of this Waiver and Release Agreement
for any purpose, and they shall not in any way define or affect the meaning,
construction, or scope of any of the provisions hereof.
IN WITNESS WHEREOF, the undersigned has duly executed this Waiver and Release
Agreement as of the day and year first herein above written.
EXECUTIVE


________________________________________
    





